ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-18_ORD_01_NA_01_FR.txt. 191

OPINION DISSIDENTE COMMUNE
DE MM. BENGZON ET JIMÉNEZ DE ARÉCHAGA

[Traduction |

1. Nous avons voté contre le premier alinéa du dispositif de l’ordon-
nance par lequel la Cour décide que le mémoire et le contre-mémoire
porteront sur la question de la compétence de la Cour pour connaître
du différend.

A notre avis, la Cour aurait dû suivre sa procédure normale qui consiste
à fixer des délais pour le dépôt du mémoire et du contre-mémoire sans
prescrire le contenu de ces pièces ou le limiter à la question de compétence.
La Cour a toujours suivi cette pratique, même lorsque — comme c'est
le cas en l'espèce — le défendeur s'était abstenu ou avait refusé de
désigner un agent au moment où était rendue l'ordonnance fixant les
délais pour le dépôt du mémoire et du contre-mémoire (Anglo-Iranian
Oil Co., CLS. Recueil 1951, p. 100; Nottebohm, C.1.J. Recueil 1952, p. 10;
Compagnie du port, des quais et des entrepôts de Beyrouth, C.LJ. Recueil
1959, p. 260).

2. Nous ne voyons aucune raison ou aucun motif de nous écarter
maintenant de la pratique établie. L’ordonnance n’invoque pas l’article
53 du Statut et ne se fonde pas sur lui, ce qui serait d’ailleurs difficile
puisque les conditions requises pour qu'il y ait défaut aux termes de
cette disposition ne sont pas réunies au stade actuel de la procédure.

3. L'article 53 n'étant ni appliqué ni invoqué, il nous semble que rien
dans le Statut ou le Règlement ne justifie que la Cour donne pour instruc-
tion aux Parties de limiter leur mémoire et leur contre-mémoire à la
seule question de la compétence.

Le mémoire et le contre-mémoire sont mentionnés à l’article 43,
paragraphe 2, du Statut et leur contenu est précisé en ces termes à l’article
42 du Règlement:

«1, Le mémoire contient: un exposé des faits sur lesqueis la
demande est fondée; un exposé de droit et les conclusions.

2. Le contre-mémoire contient: la reconnaissance ou la contesta-
tion des faits mentionnés dans le mémoire; le cas échéant, un
exposé additionnel des faits; des observations relatives à l'exposé
de droit contenu dans le mémoire, ainsi qu'un exposé de droit en
réponse et les conclusions. »

4. Selon nous, on n'aurait pu, sur Ja base du Règlement, demander
au requérant de soumettre une pièce de procédure limitée à la compétence
que si l’on avait admis que la lettre du ministre des Affaires étrangères
d'Islande en date du 27 juin 1972 soulevait une exception préliminaire

7
COMPÉTENCE PÊCHERIES (OP. DISS. COMMUNE) 192

d’incompétence. La Cour aurait pu alors demander au requérant de
présenter des observations portant uniquement sur la question de
juridiction, conformément à l’article 62, paragraphe 3, du Règlement.
C’est ce qui a été fait dans l'affaire Nottebohm, où la Cour a considéré
qu'un télégramme du ministre des Affaires étrangères du Guatemala
soulevait une exception préliminaire (C.I.J. Recueil 1953, p. 7).

Il y a cependant entre ces deux communications d'importantes diffé-
rences, en particulier quant au moment de leur présentation, de sorte
qu’à notre sens il est impossible d’attribuer à la lettre du ministre des
Affaires étrangères d'Islande la valeur d’une exception préliminaire.
Une exception préliminaire doit être déposée dans le délai fixé pour le
contre-mémoire, c’est-à-dire après la présentation du mémoire et non
pas avant: c'est seulement à ce moment qu’elle peut entraîner l'effet
suspensif prévu à l’article 62, paragraphe 3, du Règlement. Sinon,
un défendeur serait en mesure de paralyser la procédure avant le dépôt
du mémoire.

5. Les raisons exposées précédemment, qui sont tirées du Statut et du
Règlement, ne sont pas les seules qui nous ont amenés à voter négative-
ment. Des considérations encore plus fortes tenant à la commodité des
deux Parties et au souci de bien protéger leurs intérêts conseillaient à
notre sens que l’on invite les Parties à présenter un mémoire et un contre-
mémoire normaux et complets.

Il se peut que l’article 53 du Statut doive être appliqué si la Cour se
déclare compétente et si l’Isande s’abstient de déposer un contre-mé-
moire. Au cas où cela se produirait, il est indispensable selon nous que
le mémoire contienne un exposé complet de la demande du requérant,
tousles arguments de fait et de droit invoqués à l’appui et des conclusions.

Ce n’est qu’en présence et compte tenu d’un mémoire complet de ce
genre 1) que le défendeur doit décider une fois pour toutes s’il fera valoir
ses moyens et 2) que la Cour doit, en cas de défaut, motiver sa décision
définitive sur le point de savoir si elle adjugera ses conclusions au requé-
rant. À cette fin, la Cour doit décider «que les conclusions sont fondées
en fait et en droit ».

Comment pourra-t-elle le faire, si le mémoire traite incomplètement
des fait, et du droit relatifs au fond de la demande?

6. On pourrait répondre que dans ce cas le demandeur serait prié de
présenter une nouvelle écriture — une réplique — où il développerait ses
arguments sur le fond.

Toutefois, autoriser le demandeur a présenter de nouvelles conclu-
sions et à développer ses arguments à l’appui après que le défaut s’est
matérialisé serait contraire aux principes généraux de droit reconnus
par les législations nationales en ce qui concerne la procédure par
défaut.

La partie qui décide de ne pas faire valoir ses moyens doit, avant
d'adopter cette attitude, connaître avec précision les questions qui seront
jugées ainsi que les conclusions et les motifs de droit et de fait invoqués
par l'autre partie. Par conséquent, avant l’expiration du délai fixé pour

8
COMPÉTENCE PÊCHERIES (OP. DISS. COMMUNE) 193

le dépôt du contre-mémoire, le défendeur devrait disposer d’un mémoire
complet du demandeur et non pas d’un mémoire limité à la compétence.

Nous craignons donc qu’à la suite de cette décision, la Cour, si elle
parvient au stade du fond, ne se heurte à de graves difficultés au cas où
l’article 53 devrait être appliqué.

7. Pour finir, si nous pouvons souscrire à l’idée qu’en l’espèce il peut
y avoir avantage à statuer d’abord sur la compétence de la Cour, il
nous paraît illogique d’en déduire que les premières pièces de la procédure
écrite doivent forcément ne porter que sur cet aspect.

La Cour serait mieux à même d'isoler et d’examiner la question
juridictionnelle lorsqu'elle aurait reçu un mémoire et un contre-mémoire
normaux, traitant et de la compétence et du fond.

Un exposé complet des Parties, portant sur tous les aspects du problème
serait, semble-t-il, particulièrement nécessaire dans une affaire comme
celle-ci, où la compétence et le fond paraissent, à bien des égards, étroi-
tement interdépendants.

(Signé) C. BENGZON.

(Signé) E. JIMENEZ DE ARECHAGA.
